DETAILED ACTION
This Action is in response to the submission of Application Number 17171367 received on 2/09/2021.
Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 16 recites the limitation, “One or more non-transitory storing computer-readable instructions that, when executed by one or more processors, cause the one or more processors to perform operations”.  While the instructions are labeled as “non-transitory storing” instructions, such labels merely describe the instructions and therefore do not require any particular hardware.  Additionally, as the claim describes these instructions as causing the claimed operations “when executed by one or more processors”, the scope of the claim does not require the recited “one or more processors”.  As such, the claim 
Claims 17-20 recite, “The one or more non-transitory computer-readable instructions of claim 16”, and are therefore also directed to the instructions themselves.
It is suggested that the claims be amended in a manner that is consistent with Applicant’s specification at paragraph [0074] which recites, “computer-readable program instructions stored on a non-transitory computer-readable medium”, as such would appear to fall within at least one of the four categories of patent eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the limitation, “One or more non-transitory storing computer-readable instructions that, when executed by one or more processors, cause the one or more processors to perform operations”.  Claims 17-20 recite, “The one or more non-transitory computer-readable instructions of claim 16”.  The scope of the limitation, “non-

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Laird-McConnell et al. (US 20170279906-A1).

Regarding claim 1, Laird-McConnell disclosed a computer-implemented method comprising: 
108 can be any device by which a user may engage in a dialog with another entity”; [0065]-[0066], Fig. 5, 502, “Jenny asks a question”, to which the intercom 104 interprets as a “service trigger” of user interaction data in the chat room); 
identifying, within the user interaction data, a triggering event associated with an application external to the group-based communication system (Laird-McConnell, [0066], “At 502, Jenny asks a question that can potentially be interpreted to be related to both an individual's schedule and, due to the nature of scheduling, a location of the individual. In some examples, the intercom 104 can facilitate dialog with a second agent having services related to the service trigger. The intercom 104 can facilitate dialog with the second agent when a first agent does not provide a service composing the service trigger and the second agent does, when a user has indicated a preference of the second agent for one or more service types and the service trigger is associated with one of those service types, when the second service provides a service more adequately or satisfactorily, etc.”;  See Fig. 1, showing agents external to both the Intercom 104 as well as the chat-based service channels 110; [0073] “initiating actions outside the system”; See also [0096] the service trigger may include a request for a service); 
sending an application dialog request, associated with the triggering event, to the application (Laird-McConnell, [0066], Laird-McConnell disclosed the intercom 104 facilitating a dialog with an agent; [0073], “the intercom 104 can create a dialog session 112(1) of the plurality of agents and a user”; [0086], Laird-McConnell additionally disclosed that the agents may provide indication that a “request received via the dialog session from the channel is outside a scope of services provided by” the agent;  Therefore Laird-McConnell explicitly disclosed the agents receiving requests via the dialog session;  Such is also evident by Fig. 5 and related portions showing the Calendar Agent response being displayed in response to the dialog request from 502 and Directory Agent’s response;  See also [0065] “Based at least in part on this detection, the intercom 104 can form a query to the agent to obtain a response from the agent”);
in response to sending the application dialog request to the application, receiving an application dialog from the application (Laird-McConnell, [0023] intercom 104 “facilitates dialog between at least one agent 112(1) and at least one user device 108 across a plurality of channels”; [0039], intercom framework includes dialog conversion/relay module 214; [0047] which “functions as a proxy layer between at least one agent 112(1) and at least one user device via a channel”; [0073] upon creation of the dialog session, “the dialog session is configured to receive and send messages at an API endpoint of the at least one endpoint, the messages received from and sent to the API endpoint (i.e., from the agent)“;  See also Fig. 5, in which the dialog is received from Calendar Agent; See also [0065] “Based at least in part on this detection, the intercom 104 can form a query to the agent to obtain a response from the agent”); and 
based at least in part on a determination that the application is validated for communication with the client device, outputting the application dialog to the client device for display via a group-based communication user interface associated with the 112(1) with a user profile associated with the channel, the user, and/or the user device”; As such, Laird-McConnell disclosed validating communication with the user device both based on authentication and validating based on association in the user profile, use, and or the user device; See Fig. 5 showing outputting for display to the client device in the chat).
Claim 11 recites a system comprising: one or more processors; and one or more non-transitory storing computer-readable instructions that, when executed by the one or more processors, cause the system to perform operations that are substantially similar to the limitations of claim 1.  Claim 16 recites one or more non-transitory storing computer-readable instructions that, when executed by one or more processors, cause the one or more processors to perform operations that are substantially similar to the limitations of claim 1.
Laird-McConnell disclosed a system comprising: one or more processors; and one or more non-transitory [media] storing computer-readable instructions (Laird-McConnell, [0034]-[0035]).
Therefore claims 11 and 16 are rejected under the same rationale applied above.

Regarding claim 2, Laird-McConnell disclosed the computer-implemented method of claim 1, wherein the user interaction data is associated with at least one of a message, 

Regarding claims 3, 13, and 18, Laird-McConnell disclosed the computer-implemented method of claim 1, wherein the triggering event is predefined or learned by the group-based communication system over time using a machine learning model (Laird-McConnell, [0074], Laird-McConnell disclosed the service triggers may be patent, “(e.g., no disambiguation or further processing is required to identify the service trigger—the service trigger is self-identifying)”; [0075], Laird-McConnell disclosed, “service triggers can comprise single or multiple terms. In some examples, the intercom 104 can perform an optimization of the service trigger terms and the service identifiers to identify at least one agent 112(1) associated with a service corresponding to the service trigger.”;  As such,  Laird-McConnell disclosed the service triggers being pre-defined; See also [0040] and [0043] disclosing an agent registration database that includes the services of the agents, to which the system compares the service triggers to in order to determine the agent).

Regarding claim 4, Laird-McConnell disclosed the computer-implemented method of claim 1, further comprising identifying the triggering event from within the user interaction data based at least in part on parsing the user interaction data (Laird-220 can include natural language processing, voice-to-text techniques, video-to-text techniques, and/or other semantic disambiguation techniques and techniques that convert dialog to a format useable by the natural language processing services to identify when a service of an agent may be relevant.”; [0074], Laird-McConnell disclosed the service triggers may be patent, “(e.g., no disambiguation or further processing is required to identify the service trigger—the service trigger is self-identifying). In some examples, the service trigger is latent (e.g., the service trigger is contained within communication received from the channel but the communication must first be processed in any manner described herein to identify the service trigger)”; [0075], Laird-McConnell disclosed, “service triggers can comprise single or multiple terms”;  The detection of the presence of a service trigger within a communication using natural language processing, or any of the other mentioned techniques amounts to parsing the communication for such service trigger terms).

Regarding claim 5, Laird-McConnell disclosed the computer-implemented method of claim 1, further comprising comparing the user interaction data to a triggering event registry to identify the triggering event (Laird-McConnell, [0085] Laird-McConnell disclosed “identifying the service trigger from the captured communication; and selecting the at least one non-human agent based at least in part on a reference to services provided by the at least one non-human agent that correspond to keywords associated with the service trigger”;  Further, at [0040], Laird-McConnell disclosed “data 216 can store an agent database, agent data, user profiles, value-added service data, version data, iteration data, clock data, and other state data stored and accessible by the intercom framework 210.” And [0043] in which agent registration storing a directory of agents and their services;  As the directory/database of agent registration includes agent services, which the agents are selected on a reference to services provided by the at least one non-human agent that correspond to keywords associated with the service trigger, Laird-McConnell disclosed a comparison of such service triggers to such keywords in the database).

Regarding claim 6, Laird-McConnell disclosed the computer-implemented method of claim 5, further comprising determining an application address associated with the application and the triggering event, wherein the application dialog request is sent to the application address (Laird-McConnell, Figure 1, Laird-McConnell discloses agents 112 remotely located from Intercom 104 over a network, to which in [0025] Laird-McConnell disclosed the network to include various networks over protocols such as TCP, UDP, IP, in which communication requires the use of addresses; [0069] Laird-McConnell  disclosed addresses linked to agents are stored in agent directory available to Intercom 104;  [0073]  “the intercom 104 can create a dialog session between at least one agent 112(1) of the plurality of agents and a user”, relaying messages between; 
[0088] Laird-McConnell further discloses that communication with agents involves the messages addressed to such agents;  By the intercom 104 selecting a particular agent to set up a dialog session based on the service trigger, and relaying messages to/from 

Regarding claim 7, Laird-McConnell disclosed the computer-implemented method of claim 1, wherein the application dialog request is associated with at least one of a trigger token, an indication of the application dialog, or an application dialog content indicator (Laird-McConnell, [0066], Laird-McConnell disclosed the service trigger from the user’s communication causing the application dialog session with the agent and therefore the application dialog request is associated with a trigger token, indication of the application dialog, or an application dialog content indicator)

Regarding claim 8, Laird-McConnell disclosed the computer-implemented method of claim 1, wherein the application dialog, when received from the application, is associated with dialog validation data (Laird-McConnell, [0045] Laird-McConnell disclosed authorization for agents, i.e. “authenticate the agent on the channel“; [0073] Laird-McConnell disclosed the messages from the agent “can be relayed to a user device via a channel (e.g., via a channel's API). In some examples, the messages can be relayed based at least in part on an association of the at least one agent 112(1) with a user profile associated with the channel, the user, and/or the user device”; As such, Laird-McConnell disclosed wherein the application dialog, when received from the application, is associated with dialog validation data, as it is validated as being associated with an agent that was validated/authorized with the profile).

112(1) with a user profile associated with the channel, the user, and/or the user device”; Validation by checking the association with the agent and user profile associated with the channel, user, and/or user device amounts to a comparison of the agent to the parameters in the profile).

Regarding claim 12, Laird-McConnell disclosed the system of claim 11, wherein the user interaction data is associated with at least one of a message, an input, an upload, or another user engagement with the group-based communication user interface (Laird-McConnell, Fig. 5, 502, [0065]-[0067] data related to service trigger at 502;  Jenny’s message in the chat, which is a message/input/user engagement causes the intercom 104 to initiate the dialog after detecting when a service associated with the agent is relevant to the conversation), the operations further comprising identifying the triggering event from within the user interaction data based at least in part on parsing the user interaction data (Laird-McConnell, [0021], “detect the presence of a service trigger in communication of a user that corresponds with a service of an agent”; [0055] “To 220 can include natural language processing, voice-to-text techniques, video-to-text techniques, and/or other semantic disambiguation techniques and techniques that convert dialog to a format useable by the natural language processing services to identify when a service of an agent may be relevant.”; [0074], Laird-McConnell disclosed the service triggers may be patent, “(e.g., no disambiguation or further processing is required to identify the service trigger—the service trigger is self-identifying). In some examples, the service trigger is latent (e.g., the service trigger is contained within communication received from the channel but the communication must first be processed in any manner described herein to identify the service trigger)”; [0075], Laird-McConnell disclosed, “service triggers can comprise single or multiple terms”;  The detection of the presence of a service trigger within a communication using natural language processing, or any of the other mentioned techniques amounts to parsing the communication for such service trigger terms).

Regarding claim 14, Laird-McConnell disclosed the system of claim 11, the operations further comprising: comparing the user interaction data to a triggering event registry to identify the triggering event (Laird-McConnell, [0045] Laird-McConnell disclosed authorization for agents, i.e. “authenticate the agent on the channel“; [0073] Laird-McConnell disclosed the messages from the agent “can be relayed to a user device via a channel (e.g., via a channel's API). In some examples, the messages can be relayed based at least in part on an association of the at least one agent 112(1) with a user profile associated with the channel, the user, and/or the user device”; Validation by checking the association with the agent and user profile associated with the channel, 
determining an application address associated with the application and the triggering event, wherein the application dialog request is sent to the application address (Laird-McConnell, Figure 1, Laird-McConnell discloses agents 112 remotely located from Intercom 104 over a network, to which in [0025] Laird-McConnell disclosed the network to include various networks over protocols such as TCP, UDP, IP, in which communication requires the use of addresses; [0069] Laird-McConnell  disclosed addresses linked to agents are stored in agent directory available to Intercom 104;  [0073]  “the intercom 104 can create a dialog session between at least one agent 112(1) of the plurality of agents and a user”, relaying messages between; 
[0088] Laird-McConnell further discloses that communication with agents involves the messages addressed to such agents;  By the intercom 104 selecting a particular agent to set up a dialog session based on the service trigger, and relaying messages to/from that agent, such requires the determining of that agent’s address for proper communication of such messages).

Regarding claim 15, Laird-McConnell disclosed the system of claim 11, wherein the application dialog, when received from the application, is associated with dialog validation data, and wherein the determination that the application is validated is based at least in part on: comparing the dialog validation data to one or more validation parameters; and determining that the dialog validation data satisfies the one or more validation parameters (Laird-McConnell, [0045] Laird-McConnell disclosed authorization 112(1) with a user profile associated with the channel, the user, and/or the user device”; Validation by checking the association with the agent identification and user profile associated with the channel, user, and/or user device amounts to a comparison of the agent to the parameters in the profile).

Regarding claim 17, Laird-McConnell disclosed the one or more non-transitory computer-readable instructions of claim 16, wherein the user interaction data is associated with at least one of a message, an input, an upload, or another user engagement with the group-based communication user interface (Laird-McConnell, Fig. 5, 502, [0065]-[0067] data related to service trigger at 502;  Jenny’s message in the chat, which is a message/input/user engagement causes the intercom 104 to initiate the dialog after detecting when a service associated with the agent is relevant to the conversation), the operations further comprising identifying the triggering event from within the user interaction data based at least in part on parsing the user interaction data (Laird-McConnell, [0021], “detect the presence of a service trigger in communication of a user that corresponds with a service of an agent”; [0055] “To identify service triggers, the auxiliary services module 220 can include natural language processing, voice-to-text techniques, video-to-text techniques, and/or other semantic disambiguation techniques and techniques that convert dialog to a format useable by 

Regarding claim 19, Laird-McConnell disclosed the one or more non-transitory computer-readable instructions of claim 16, the operations further comprising: comparing the user interaction data to a triggering event registry to identify the triggering event (Laird-McConnell, [0085] Laird-McConnell disclosed “identifying the service trigger from the captured communication; and selecting the at least one non-human agent based at least in part on a reference to services provided by the at least one non-human agent that correspond to keywords associated with the service trigger”;  Further, at [0040], Laird-McConnell disclosed “data store 216 can store an agent database, agent data, user profiles, value-added service data, version data, iteration data, clock data, and other state data stored and accessible by the intercom framework 210.” And [0043] in which agent registration storing a directory of agents and their services;  As the directory/database of agent registration includes agent services, 
determining an application address associated with the application and the triggering event, wherein the application dialog request is sent to the application address (Laird-McConnell, Figure 1, Laird-McConnell discloses agents 112 remotely located from Intercom 104 over a network, to which in [0025] Laird-McConnell disclosed the network to include various networks over protocols such as TCP, UDP, IP, in which communication requires the use of addresses; [0069] Laird-McConnell  disclosed addresses linked to agents are stored in agent directory available to Intercom 104;  [0073]  “the intercom 104 can create a dialog session between at least one agent 112(1) of the plurality of agents and a user”, relaying messages between; 
[0088] Laird-McConnell further discloses that communication with agents involves the messages addressed to such agents;  By the intercom 104 selecting a particular agent to set up a dialog session based on the service trigger, and relaying messages to/from that agent, such requires the determining of that agent’s address for proper communication of such messages).

Regarding claim 20, Laird-McConnell disclosed the one or more non-transitory computer-readable instructions of claim 16, wherein the application dialog, when received from the application, is associated with dialog validation data (Laird-McConnell, [0045] Laird-McConnell disclosed authorization for agents, i.e. “authenticate 112(1) with a user profile associated with the channel, the user, and/or the user device”; As such, Laird-McConnell disclosed wherein the application dialog, when received from the application, is associated with dialog validation data, as it is associated with an agent that was validated/authorized), and wherein the determination that the application is validated is based at least in part on: comparing the dialog validation data to one or more validation parameters; and determining that the dialog validation data satisfies the one or more validation parameters (Laird-McConnell, [0045] Laird-McConnell disclosed authorization for agents, i.e. “authenticate the agent on the channel“; [0073] Laird-McConnell disclosed the messages from the agent “can be relayed to a user device via a channel (e.g., via a channel's API). In some examples, the messages can be relayed based at least in part on an association of the at least one agent 112(1) with a user profile associated with the channel, the user, and/or the user device”; Validation by checking the association with the agent and user profile associated with the channel, user, and/or user device amounts to a comparison of the agent to the parameters in the profile).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laird-McConnell et al. (US 20170279906-A1) in view of Ignatchenko et al. (WO 2014/141024-A1).

Regarding claim 10, Laird-McConnell disclosed the computer-implemented method of claim 9, but did not explicitly disclose wherein the application dialog request is associated with a first time stamp, the dialog validation data is associated with a second time stamp, and wherein the one or more validation parameters comprise a response time threshold, the computer-implemented method further comprising: comparing the response time threshold to a time period between the second time stamp and the first time stamp; and determining that the application is validated based at least in part on the time period between the second time stamp and the first time stamp being within the response time threshold.
	Ignatchenko disclosed the concept of validating communications for wired communication links (Ignatchenko, [0019]) including validating a response to a nonce on the basis of calculating a time duration between the time the nonce was sent, T0 and 
	One of ordinary skill in the art would have been motivated to combine the validation technique of Ignatchenko within the teachings of Laird-McConnell as both involve the validation of devices in communication.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the communication validation technique of Ignatchenko within the teachings of Laird-McConnell in order to provide the system of Laird-McConnell with additional ways for validating remote agents upon relaying messages over Laird-McConnell’s dialog session (Laird-McConnell, [0073]) in order to provide enhanced security by reducing the possibility of certain types of malicious attacks over secure communication channels (Laird-McConnell, [0004]-[0005]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10951558. Although the claims at 
Instant Application 17171367
US Patent 10951558
1. A computer-implemented method comprising: 









receiving, from a client device associated with a group-based communication system, user interaction data associated with the group-based communication system; 

identifying, within the user interaction data, a triggering event associated with 





sending an application dialog request, associated with the triggering event, to the application; 



in response to sending the application dialog request to the application, receiving an application dialog from the application; and 




based at least in part on a determination that the application is validated for 


2. The computer-implemented method of claim 1, wherein the user interaction data is associated with at least one of a message, an input, an upload, or another user engagement with the group-based communication user interface.

3. The computer-implemented method of claim 1, wherein the triggering event is predefined or learned by the group-based communication system over time using a machine learning model.





















4. The computer-implemented method of claim 1, further comprising identifying the triggering event from within the user interaction data based at least in part on parsing the user interaction data.

5. The computer-implemented method of claim 1, further comprising comparing the user interaction data to a triggering event registry to identify the triggering event.










6. The computer-implemented method of claim 5, further comprising determining an application address associated with the application and the triggering event, wherein the application dialog request is sent to the application address.








7. The computer-implemented method of claim 1, wherein the application dialog request is associated with at least one of a trigger token, an indication of the application dialog, or an application dialog content indicator.

8. The computer-implemented method of claim 1, wherein the application dialog, when received from the application, is associated with dialog validation data.









9. The computer-implemented method of claim 8, wherein the determination that the application is validated is based at least in part on: comparing the dialog validation data to one or more validation parameters; and determining that the dialog validation data satisfies the one or more validation parameters.


10. The computer-implemented method of claim 9, wherein the application dialog request is associated with a first time stamp, the dialog validation data is associated with a second time stamp, and wherein the one or more validation parameters comprise a response time threshold, the computer-implemented method further comprising: comparing the response time threshold to a time period 

11. A system comprising: one or more processors; and one or more non-transitory storing computer-readable instructions that, when executed by the one or more processors, cause the system to perform operations comprising: receiving, from a client device associated with a group-based communication system, user interaction data associated with the group-based communication system; identifying, within the user interaction data, a triggering event associated with an application external to the group-based communication system; sending an application dialog request, 






















12. The system of claim 11, wherein the user interaction data is associated with at least one of a message, an input, an upload, or another user engagement with the group-based communication user interface, the operations further comprising identifying the triggering event from within the user interaction data based at least in part on parsing the user interaction data.








15. The system of claim 11, wherein the application dialog, when received from the application, is associated with dialog validation data, and wherein the determination that the application is validated is based at least in part on: comparing the dialog validation data to one or more validation parameters; and determining that the dialog validation data 

16. One or more non-transitory storing computer-readable instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: receiving, from a client device associated with a group-based communication system, user interaction data associated with the group-based communication system; identifying, within the user interaction data, a triggering event associated with an application external to the group-based communication system; sending an application dialog request, associated with the triggering event, to the application; in response to sending the application dialog request to the application, receiving an application dialog from the application; and based at 





















17. The one or more non-transitory computer-readable instructions of claim 16, wherein the user interaction data is associated with at least one of a message, an input, an upload, or another user engagement with the group-based communication user interface, the operations further comprising identifying the triggering event from within the user interaction data based at least in part on parsing the user interaction data.


19. The one or more non-transitory computer-readable instructions of claim 16, the operations further comprising: comparing the user interaction data to a 




20. The one or more non-transitory computer-readable instructions of claim 16, wherein the application dialog, when received from the application, is associated with dialog validation data, and wherein the determination that the application is validated is based at least in part on: comparing the dialog validation data to one or more validation parameters; and determining that the dialog validation data satisfies the one or more validation parameters.



receiving user interaction data associated with the group-based communication interface from the client device; [See Preamble Above] 


parsing the user interaction data to identify a triggering event, wherein the 

based at least in part on the triggering event being identified among the user interaction data; 

transmitting, to the application, a request for dialog validation data associated with the triggering event, wherein the request identifies the application dialog associated with the triggering event; 

receiving the application dialog and the dialog validation data from the application; and [See limitation above, request identifies application dialog and this response receives the application dialog and is therefore in response to the request]

based at least in part on a determination, using the dialog validation data and one 

 [See claim 21, in which the recited slash command is recited as the triggering event from the user interaction data, and is an input]




25. The method of claim 23, wherein the triggering event registry is updated programmatically using machine learning techniques, by: accessing user interaction related data from a database; parsing, using an user interaction data analysis and normalization module, the user 

[See claim 15 above, “parsing the user interaction data to identify a triggering event, wherein the triggering event is associated with the application”]


23. The method of claim 15, wherein identifying the triggering event comprises: comparing the user interaction data to a triggering event registry; and based at least in part on the triggering event being identified among the user interaction data based on the comparing: identifying an external application address associated with the triggering event in the triggering event registry; and transmitting the request for the dialog validation data to the external application address.

23. The method of claim 15, wherein identifying the triggering event comprises: comparing the user interaction data to a triggering event registry; and based at least in part on the triggering event being identified among the user interaction data based on the comparing: identifying an external application address associated 


 [combination of claim 15, 17, and claim 19 recites the request associated with external application validation parameters that includes application content identifiers


Claim 15, “receiving the application dialog and the dialog validation data from the application; and based at least in part on a determination, using the dialog validation data and one or more external validation parameters, that the application is validated for communication with the client device via the group-based communication interface, outputting the application dialog to the client device for 

See Claim 15 and claim 17









16. The method of claim 15, wherein the dialog validation data comprises time stamp data.
17. The method of claim 16, wherein the dialog validation data further comprises the application dialog, wherein the external application validation parameters comprise a pre-determined time period, and wherein determining if the dialog validation data satisfies the external 




1. An apparatus for validating an application dialog received from an application that is external to a group-based communication system, wherein the application requires validation, by the group-based communication system, to communicate with a client device via a group-based communication interface associated with the group-based communication system, the apparatus comprising: a processor; and at least one non-transitory computer-readable media storing instructions that, when executed by the processor, cause the apparatus to: receive user interaction data associated 



[See claim 23]











10. The apparatus of claim 1, wherein identifying the triggering event comprises: comparing the user interaction data to a triggering event registry; and based at least in part on the triggering event being identified among the user interaction data based on the comparing: identifying an external application address associated with the triggering event in the triggering event registry; and transmitting the request for the dialog validation data to the external application address.

[See claim 1 above]











1. An apparatus for validating an application dialog received from an application that is external to a group-based communication system, wherein the application requires validation, by the group-based communication system, to communicate with a client device via a group-based communication interface associated with the group-based communication system, the apparatus comprising: a processor; and at least one non-transitory computer-readable media storing instructions that, when executed by the processor, cause the apparatus to: receive user interaction data associated with the group-based communication interface from the client device; parse the user interaction data to identify a triggering event, wherein the triggering event is associated with the application; 

[See claim 23 above]












10. The apparatus of claim 1, wherein identifying the triggering event comprises: comparing the user interaction data to a triggering event registry; and based at 



[See claim 1 above]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Noguera et al. (WO 2017021579) disclosed a chat application for communication between users and machines by means of natural language via an API.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910.  The examiner can normally be reached on M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JERRY B DENNISON/Primary Examiner, Art Unit 2443